          Case 1:18-cv-05473-LJL Document 80
                                          79 Filed 06/25/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ADVANCED WATER TECHNOLOGIES INC.,                         1:18-cv-05473 (LJL)

                               Plaintiff,                  -----------------------------
                                                          [PROPOSED        REVISED]
                                                          PROTECTIVE ORDER
               -against-

AMIAD U.S.A., INC.

                               Defendant.


LEWIS J. LIMAN, United States District Judge:

        WHEREAS all of the parties to this action (collectively the “Parties” and individually a
“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil
Procedure 26(c) to protect the confidentiality of certain nonpublic and confidential material that
will be exchanged pursuant to and during the course of discovery in this case;

       WHEREAS, the Parties, through counsel, agree to the following terms;

        WHEREAS, the Parties acknowledge that this Protective Order does not confer blanket
protections on all disclosures or responses to discovery and that the protection it affords only
extends to the limited information or items that are entitled, under the applicable legal principles,
to confidential treatment;

        WHEREAS, the Parties further acknowledge that this Protective Order does not create
entitlement to file confidential information under seal; and

        WHEREAS, in light of these acknowledgements, and based on the representations of the
Parties that discovery in this case will involve confidential documents or information the public
disclosure of which will cause harm to the producing person and/or third party to whom a duty of
confidentiality is owed, and to protect against injury caused by dissemination of confidential
documents and information, this Court finds good cause for issuance of an appropriately tailored
confidentiality order governing the pretrial phase of this action;

         IT IS HEREBY ORDERED that any person subject to this Protective Order—including
without limitation the parties to this action, their representatives, agents, experts and consultants,
all third parties providing discovery in this action, and all other interested persons with actual or
constructive notice of this Protective Order—shall adhere to the following terms:

        1.      Any person subject to this Protective Order who receives from any other person
subject to this Protective Order any “Discovery Material” (i.e., information of any kind produced


                                                  1
             Case 1:18-cv-05473-LJL Document 80
                                             79 Filed 06/25/20 Page 2 of 8



or disclosed pursuant to and in course of discovery in this action) that is designated as
“Confidential” (hereinafter “Confidential Discovery Material”) and “Highly Confidential –
Attorneys’ Eyes Only,” pursuant to the terms of this Protective Order (hereinafter “Highly
Confidential Discovery Material”) shall not disclose such Confidential Discovery Material
or Highly Confidential Discovery Material to anyone else except as expressly permitted
hereunder.

        2.      The person producing any given Discovery Material may designate as
Confidential only such portion of such material the public disclosure of which is either restricted
by law or will cause harm to the business, commercial, financial or personal interests of the
producing person and/or a third party to whom a duty of confidentiality is used and that consists
of:

                 (a) previously nondisclosed financial information (including without limitation
 profitability reports or estimates, percentage fees, design fees, royalty rates, minimum
 guarantee payments, sales reports, and sale margins);

              (b) previously nondisclosed material relating to ownership or control of any
 non-public company;

              (c) previously nondisclosed business plans, product development information, or
 marketing plans;

                 (d) any information of a personal or intimate nature regarding any individual; or

                 (e) any other category of information hereinafter given confidential status by
the Court.

       3.       “Highly Confidential – Attorneys’ Eyes Only” means all Discovery Material that
contains highly sensitive commercial information that, if disclosed, is reasonably likely to cause
competitive harm or be of value to a potential competitor of the producing party.

       4.       With respect to the Confidential or Highly Confidential – Attorneys’ Eyes Only
portion of any Discovery Material other than deposition transcripts and exhibits, the producing
person or that person’s counsel may designate such portion as “Confidential” or “Highly
Confidential – Attorneys’ Eyes Only” by: (a) stamping or otherwise clearly marking as
“Confidential” or “Highly Confidential – Attorneys’ Eyes Only” the protected portion in a
manner that will not interfere with legibility or audibility; and (b) producing for future public use
another copy of said Discovery Material with the confidential or highly confidential information
redacted.

        5.      With respect to deposition transcripts, a producing person or that person’s counsel
may designate such portion as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only”
by indicating on the record during the deposition that a question calls for confidential
information, in which case the reporter will bind the transcript of the designated testimony
(consisting of question and answer) in a separate volume and mark it as “Confidential
Information Governed by Protective Order” or “Highly Confidential Information Governed by

                                                  2
          Case 1:18-cv-05473-LJL Document 80
                                          79 Filed 06/25/20 Page 3 of 8



Protective Order.” With respect to designating portions of deposition transcripts as
“Confidential,” a producing person may also notify the reporter and all counsel of record, in
writing, within 30 days after a deposition has concluded, of the specific pages and lines of the
transcript and/or the specific exhibits that are to be designated Confidential, in which case all
counsel receiving the transcript will be responsible for marking the copies of the designated
transcript or exhibit (as the case may be), in their possession or under their control as directed by
the producing person or that person’s counsel by the reporter. During the 30-day period
following the conclusion of a deposition, the entire deposition transcript will be treated as if it
had been designated “Confidential.”

        6.      If at any time prior to the trial of this action, a producing person realizes that some
portion(s) of Discovery Material that she, he, or it had previously produced without limitation
should be designated as Confidential, she, he, or it may so designate by so apprising all prior
recipients of the Discovery Material in writing, and thereafter such designated portion(s) of the
Discovery Material will thereafter be deemed to be and treated as Confidential under the terms of
this Protective Order.

        7.     No person subject to this Protective Order other than the producing person shall
disclose any of the Discovery Material designated by the producing person as Confidential to any
other person whomsoever, except to:

               (a) the Parties to this action, their insurers, and counsel to their insurers;

                (b) counsel retained specifically for this action, including any paralegal,
clerical and other assistant employed by such counsel and assigned to this matter;

                (c) outside vendors or service providers (such as copy-service providers and
document-management consultants, graphic production services or other litigation support
services) that counsel hire and assign to this matter, including computer service personnel
performing duties in relation to a computerized litigation system;

              (d) any mediator or arbitrator that the Parties engage in this matter or that this
Court appoints, provided such person has first executed a Non-Disclosure Agreement in the form
annexed as an Exhibit hereto;

                (e) as to any document, its author, its addressee, and any other person indicated
on the face of the document as having received a copy;

                  (f) any witness who counsel for a Party in good faith believes may be called
to testify at trial or deposition in this action, provided such person has first executed a Non-
Disclosure Agreement in the form annexed as an Exhibit hereto;

                (g) any person retained by a Party to serve as an expert witness or otherwise
provide specialized advice to counsel in connection with this action, provided such person has
first executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

               (h) stenographers engaged to transcribe depositions conducted in this action; and

                                                   3
          Case 1:18-cv-05473-LJL Document 80
                                          79 Filed 06/25/20 Page 4 of 8




              (g) this Court, including any appellate court, and the court reporters and
support personnel for the same.

       8.      No person subject to this Protective Order, other than the producing person, shall
disclose any of the Discovery Material designated by the producing person as Highly
Confidential – Attorneys’ Eyes Only to any person whomsoever, except to:

               (a) counsel retained specifically for this action, including any paralegal, clerical
and other assistant employed by such counsel and assigned to this matter;

              (b) the in-house counsel for any party, which for defendant is general counsel, Ben
Gilad, provided that he execute a Non-Disclosure Agreement in the form annexed as an Exhibit
hereto.

                (c) as to any document, its author, its addressee, and any other person indicated on
the face of the document as having received a copy;

                (d) any non-party person retained by a Party to serve as an expert witness or
otherwise provide specialized advice to counsel in connection with this action, provided such
person has first executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

               (e) stenographers engaged to transcribe depositions conducted in this action; and

               (f) this Court, including any appellate court, and the court reporters and support
personnel for the same, as provided for herein.

         9.     Prior to any disclosure of any Confidential Discovery Material to any person
referred to in subparagraphs 7(d), 7(f) or 7(g) above, such person shall be provided by counsel
with a copy of this Protective Order and shall sign a Non-Disclosure Agreement in the form
annexed as an Exhibit hereto stating that that person has read this Protective Order and agrees to
be bound by its terms. Said counsel shall retain each signed Non-Disclosure Agreement, hold it
in escrow, and produce it to opposing counsel either prior to such person being permitted to
testify (at deposition or trial) or at the conclusion of the case, whichever comes first.

        10.    When a producing person discloses Discovery Material that is designated as
Highly Confidential – Attorneys’ Eyes Only, the producing person must also produce such
Discovery Material with redactions of the Highly Confidential Discovery Material so that the
receiving party’s counsel can share the redacted Discovery Material with persons not specified
in paragraph 8 in connection with the prosecution or defense of the action.

        11.     Any Party who objects to any designation of Confidential or Highly Confidential
– Attorneys’ Eyes Only may at any time prior to the trial of this action serve upon counsel for
the designating person a written notice stating with particularity the grounds of the objection. If
the Parties cannot reach agreement promptly, counsel for all Parties will address their dispute to
this Court in accordance with Paragraph 1(B) of this Court’s Individual Practices in Civil Cases.


                                                  4
          Case 1:18-cv-05473-LJL Document 80
                                          79 Filed 06/25/20 Page 5 of 8



        12.      A Party may be requested to produce Discovery Material that is subject to
contractual or other obligations of confidentiality owed to a third party. Within two business days
of receiving the request, the receiving Party subject to such obligation shall inform the third party
of the request and that the third party may seek a protective order or other relief from this Court.
If neither the third party nor the receiving Party seeks a protective order or other relief from this
Court within 21 days of that notice, the receiving Party shall produce the information responsive
to the discovery request but may affix the appropriate controlling designation.

         13. Recipients of Confidential Discovery Material or Highly Confidential Discovery
Material under this Protective Order may use such material solely for the prosecution and
defense of this action and any appeals thereto, and specifically (and by way of example and not
limitations) may not use Confidential Discovery Material or Highly Confidential Discovery
Material for any business, commercial, or competitive purpose. Nothing contained in this
Protective Order, however, will affect or restrict the rights of any person with respect to its own
documents or information produced in this action. Nor does anything contained in this
Protective Order limit or restrict the rights of any person to use or disclose information or
material obtained independently from and not through or pursuant to the Federal Rules of Civil
Procedure.

        14. Nothing in this Protective Order will prevent any person subject to it from
producing any Confidential Discovery Material in its possession in response to a lawful
subpoena or other compulsory process, or if required to produce by law or by any government
agency having jurisdiction, provided, however, that such person receiving a request, will provide
written notice to the producing person before disclosure and as soon as reasonably possible, and,
if permitted by the time allowed under the request, at least 10 days before any disclosure. Upon
receiving such notice, the producing person will have the right to oppose compliance with the
subpoena, other compulsory process, or other legal notice if the producing person deems it
appropriate to do so.

         14. All persons seeking to file redacted documents or documents under seal with the
Court shall follow Rule 2(F) of this Court’s Individual Practices in Civil Cases. No person may
file with the Court redacted documents or documents under seal without first seeking leave to
file such papers. All persons producing Confidential Discovery Material or Highly Confidential
Discovery Material are deemed to be on notice that the Second Circuit puts limitations on the
documents or information that may be filed in redacted form or under seal and that the Court
retains discretion not to afford confidential treatment to any Confidential Discovery Material or
Highly Confidential Discovery Material submitted to the Court or presented in connection with
any motion, application or proceeding that may result in an order and/or decision by the Court
unless it is able to make the specific findings required by law in order to retain the confidential
nature of such material. Notwithstanding its designation, there is no presumption that
Confidential Discovery Material or Highly Confidential Discovery Material will be filed with
the Court under seal. The Parties will use their best efforts to minimize such sealing.

        15. All persons are hereby placed on notice that the Court is unlikely to seal or
otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial
or supporting or refuting any motion for summary judgment, even if such material has
previously been sealed or designated as Confidential or Highly Confidential Discovery Material.

                                                  5
          Case 1:18-cv-05473-LJL Document 80
                                          79 Filed 06/25/20 Page 6 of 8




          16. Any Party filing a motion or any other papers with the Court under seal shall also
publicly file a redacted copy of the same, via the Court’s Electronic Case Filing system, that
redacts only the Confidential Discovery Material or Highly Confidential Discovery Material
itself, and not text that in no material way reveals the Confidential Discovery Material or Highly
Confidential Discovery Material.

        17. Each person who has access to Discovery Material that has been designated as
Confidential or Highly Confidential Discovery Material shall take all due precautions to
prevent the unauthorized or inadvertent disclosure of such material.

        18. Any Personally Identifying Information (“PII”) (e.g., social security numbers,
financial account numbers, passwords, and information that may be used for identity theft)
exchanged in discovery shall be maintained by the persons who receive such information and are
bound by this Protective Order in a manner that is secure and confidential. In the event that the
person receiving PII experiences a data breach, she, he, or it shall immediately notify the
producing person of the same and cooperate with the producing person to address and remedy
the breach. Nothing herein shall preclude the producing person from asserting legal claims or
constitute a waiver of legal rights or defenses in the event of litigation arising out of the
receiving person’s failure to appropriately protect PII from unauthorized disclosure.

        19. This Protective Order shall survive the termination of the litigation. Within 30
days of the final disposition of this action, all Discovery Material designated as “Confidential”
or “Highly Confidential – Attorneys’ Eyes Only,” and all copies thereof, shall be promptly
returned to the producing person, or, upon permission of the producing person, destroyed.

        20.     All persons subject to this Protective Order acknowledge that any violation of this
Protective Order could subject them to civil or criminal punishment for contempt of Court. This
Court shall retain jurisdiction over all persons subject to this Protective Order to the extent
necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt
thereof.




                                                 6
            Case 1:18-cv-05473-LJL Document 80
                                            79 Filed 06/25/20 Page 7 of 8



SO STIPULATED AND AGREED.




Dated:                                Dated:
RONALD FRANCIS, ESQ.                  BRYAN CAVE LEIGHTON PAISNER LLP


By:                                   By:
      Ronald Francis                        Noah M. Weissman
      30 Broad Street, 37th Floor           1290 Avenue of the Americas
      New York, NY 10004                    New York, NY 10104
      T: 212-279-6536                       T: 212-541-2000
      E: rf@ronaldfrancislaw.com            E: NMWeissman@bclplaw.com
                                            Attorneys for Amiad U.S.A., Inc.
      Attorney for Advanced Water
      Technologies, Inc.

SO ORDERED




         6/25/2020
Dated:                                                LEWIS J. LIMAN
         New York, New York                     United States District Judge




                                            7
           Case 1:18-cv-05473-LJL Document 80
                                           79 Filed 06/25/20 Page 8 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ADVANCED WATER TECHNOLOGIES INC.,                       1:18-cv-05473 (LJL)

                             Plaintiff,                 NON-DISCLOSURE AGREEMENT

              -against-

AMIAD U.S.A., INC.

                             Defendant.



 LEWIS J. LIMAN, United States District Judge:

         I, _____________________________ , acknowledge that I have read and understand the
 Protective Order in this action governing the non-disclosure of those portions of Discovery
 Material that have been designated as Confidential or Highly Confidential – Attorneys’ Eyes
 Only. I agree that I will not disclose such Confidential Discovery Material or Highly
 Confidential Discovery Material to anyone other than for purposes of this litigation, that I will
 not disclose such information to persons not authorized to receive it pursuant to this protective
 order, and that at the conclusion of the litigation I will either return all discovery information to
 the party or attorney from whom I received it, or upon permission of the producing party,
 destroy such discovery information. By acknowledging these obligations under the Protective
 Order, I understand that I am submitting myself to the jurisdiction of the United States District
 Court for the Southern District of New York for the purpose of any issue or dispute arising
 hereunder and that any violation of any term of the Protective Order could subject me to civil or
 criminal punishment for contempt of Court.


  Dated:




                                                 8
